          Case 2:20-mc-00123-gwc Document 2 Filed 10/26/20 Page 1 of 3

                                                                                  LLS~ [HSTHiCT COURT
                                                                                 OiSTr:ff'.T GF VfJU~ONT
                                                                                           F!LED
                             UNITED STATES DISTRICT COURT                       2121 OCT 26 PH If: 56
                                       FOR THE
                                 DISTRICT OF VERMONT                                     CLERK
                                                 )
                                                                                 BY      (/tw
                                                                                      DEPUTY CLEHH
INRE:                                            )
NONTIJDICIAL CIVIL FORFEITURE                    )       Misc. No.:    5:20-mc- 123
PROCEEDING                                       )
                                                 )


        ORDER EXTENDING TIME TO FILE COMPLAINT FOR FORFEITURE
          AND/OR TO OBTAIN INDICTMENT ALLEGING FORFEITURE

       The United States having applied to the Court, pursuant to 18 U.S.C. § 983(a)(3)(A), for

an order extending, to and through January 25, 2021, the time in which the United States may file

a complaint for forfeiture and/or obtain an indictment alleging forfeiture with respect to: certain

property against which the United States Postal Inspection Service ("USPIS") has initiated

nonjudicial civil forfeiture proceedings and to which Ryan Greene and Jolene Greene have asserted

an interest, to wit, $86,855.00, more or less, in United States currency ("Subject Currency"); and

certain property against which the Bureau of Alcohol, Tobacco, Firearms, and Explosives ("ATF")

has initiated nonjudicial civil forfeiture proceedings and to which Paul Greene has asserted an

interest, to wit, the following 18 firearms:

   •   Colt New Frontier Buntline revolver, .22 cal., bearing serial number G222773;
   •   Glock Inc. 42 pistol, .380 cal., bearing serial number AAUK888;
   •   Ruger LCP pistol, .380 cal., bearing serial number 371-98348;
   •   Sig Sauer (SIG-ARMS) SP2022 pistol, .40 cal., bearing serial number 24Bl 70686;
   •   Kimber CSM Crimson Carry II pistol, .45 cal., bearing serial number K354954;
   •   Ruger 22/45 pistol, .22 cal., bearing serial number 220-73265;
   •   Windham Weaponry Inc. WW-15 rifle, multi-cal., bearing serial number WWl 11946;
   •   Marlin Firearms Co., 336C rifle, .35 cal., bearing serial number 05054705;
   •   Winchester 1966 Centennial rifle, .30-30 cal., bearing serial number 73931;
   •   Henry Repeating Arms Co. H006 Big Boy rifle, .44 cal., bearing serial number BB18612;
   •   Ruger 10/22 rifle, .22 cal., bearing serial number 235-22368;
   •   Marlin Firearms Co. 99 rifle, .22 cal., bearing no serial number;
   •   Norinco SKS Sporter rifle, 7.62x39mm, bearing serial number 25011883;
   •   Remington Arms Co, Inc. 700 LH rifle, .308 cal., bearing serial number 06906185;
          Case 2:20-mc-00123-gwc Document 2 Filed 10/26/20 Page 2 of 3




   •   Browning BPS Shotgun, 12 ga., bearing serial number 07675PX152;
   •   Harrington & Richardson Topper Jr. 490 shotgun, 20 ga., bearing serial number AP205882;
   •   Savage 820 shotgun, 12 ga., bearing no serial number; and
   •   Browning BPS shotgun, 12 ga., bearing serial number 04048MY121

(collectively, the "Subject Firearms" and, together with the Subject Currency, the "Subject

Property"): and

       The United States having represented to the Court as follows:

        1. In accordance with 18 U.S.C. § 983(a)(l)(A), ATF and USPIS provided written notice

           of intent to forfeit the Subject Property to all known interested parties;

       2. On August 4, 2020, ATF received from Paul Greene a claim to the Subject Firearms;

        3. On August 28 and 30, 2020, USPIS received from Jolene Greene and Ryan Greene,

           respectively, claims to the Subject Currency;

       4. No other person has filed a claim to the Subject Property or asserted any interest therein

           and, pursuant to 18 U.S.C. § 983(a)(2), the time for doing so has expired; and

        5. Paul Greene, Jolene Greene, and Ryan Greene have agreed and consented to the relief

            requested by the United States, to wit, an order extending, to and through January 25,

            2021, the time in which the United States may file a complaint for forfeiture against

            the Subject Property and/or obtain an indictment alleging that the Subject Property is

            subject to forfeiture; and

        The Court being expressly authorized, pursuant to 18 U.S.C. § 983(a)(3)(A), to extend,

upon agreement of the parties, the time in which the United States may file a complaint for

forfeiture against the Subject Property and/or obtain an indictment alleging that the Subject

Property is subject to forfeiture;




                                                 2
           Case 2:20-mc-00123-gwc Document 2 Filed 10/26/20 Page 3 of 3




        IT IS HEREBY ORDERED, pursuant to 18 U.S.C. § 983(a)(3)(A), that the date by which the

United States may file a complaint for forfeiture against the Subject Property and/or obtain an indictment

alleging that the Subject Property is subject to forfeiture is extended to and through January 25 ,2021.

        Dated at Burlington, in the District of Vermont, this 26 th day of October, 2020.



                                                          Geoffrey W. Crawford, Chief Judge
                                                          U.S. District Court




                                                      3
